              Case 8:19-bk-06696-MGW            Doc 5    Filed 07/17/19     Page 1 of 9



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

IN RE:
                                                               CASE NO:
Thomas Mincey
Yvette Battle-Mincey

Debtors.
--------------------------

                                        CHAPTER 13 PLAN

A.        NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included            Not Included
    may result in a partial payment or no payment at all to the secured
    creditor. See Sections C.5(d) and (e). A separate motion will be filed.                 xx

    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included               Not Included
    security interest under 11 U.S.C. § 522(f). A separate motion will be
    filed. See Section C.5(e).                                                              xx

    Nonstandard provisions, set out in Section E.                             Included      Not Included

                                                                                            xx


NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), OR TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), THE
AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL COLLATERAL.
1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
    individuals.
            Case 8:19-bk-06696-MGW         Doc 5    Filed 07/17/19     Page 2 of 9




B.     MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
       shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
       the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
       portion not retained will be disbursed to allowed claims receiving payments under the
       Plan and may cause an increased distribution to the unsecured class of creditors.

       1.   $3,280.00 from months 1 through 60;




C.     PROPOSED DISTRIBUTIONS.

       1.     ADMINISTRATIVE ATTORNEY’S FEES.

       Base Fee $4,000.00 Total Paid Prepetition $2,500.00 Balance Due $1,500.00

       MMM Fee $0.00 Total Paid Prepetition $0.00 Balance Due $0.00

       Estimated Monitoring Fee at $25.00 per Month.

       Attorney’s Fees Payable Through Plan at $750.00 (1-2) Monthly (subject to adjustment).

2.     DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 Last 4 Digits of Acct. No.     Creditor                         Total Claim Amount




3.     PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last 4 Digits of Acct. No.     Creditor                         Total Claim Amount




4.      TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a
fee, the percentage of which is fixed periodically by the United States Trustee.

5.     SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under
the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection
payments. The Trustee shall disburse adequate protection payments to secured creditors prior to

                                               2
             Case 8:19-bk-06696-MGW         Doc 5     Filed 07/17/19     Page 3 of 9



confirmation, as soon as practicable, if the Plan provides for payment to the secured creditor,
the secured creditor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for
the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be
deemed contractually paid on time.

(a)   Claims Secured by Debtor’s Principal Residence Which Debtor Intends to Retain -
      Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
      Through the Plan. If the Plan provides for curing prepetition arrearages on a mortgage
      on Debtor’s principal residence, Debtor will pay, in addition to all other sums due under
      the proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as
      part of the Plan. These mortgage payments, which may be adjusted up or down as
      provided for under the loan documents, are due beginning the first due date after the case
      is filed and continuing each month thereafter. The Trustee shall pay the postpetition
      mortgage payments for Debtor’s principal residence on the following mortgage claims:
      Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on
      these claims.

 Last Four     Creditor         Collateral Address        Regular        Gap           Arrears
 Digits of                                                Monthly        Payment
 Acct. No.                                                Payment
 1207          Select           828 52nd Avenue           $751.00        n/a           $4,506.00
               Portfolio        St. Petersburg, FL
               Servicing        33705




(b)   Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
      Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through
      the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will
      pay, in addition to all other sums due under the proposed Plan, all regular monthly
      postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
      payments, which may be adjusted up or down as provided for under the loan documents,
      are due beginning the first due date after the case is filed and continuing each month
      thereafter. The Trustee shall pay the postpetition mortgage payments on the following
      mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
      personal liability on these claims.




                                                3
             Case 8:19-bk-06696-MGW           Doc 5    Filed 07/17/19    Page 4 of 9




 Last Four      Creditor         Collateral         Regular       Gap            Arrears
 Digits of                       Address            Monthly       Payment
 Acct. No.                                          Payment




(c)   Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
      If Debtor obtains a modification of the mortgage, the modified payments shall be paid
      through the Plan. Pending the resolution of a mortgage modification request, Debtor shall
      make the following adequate protection payments to the Trustee: (1) for homestead
      property, the lesser of 31% of gross monthly income of Debtor and non-filing spouse, if
      any (after deducting homeowners association fees), or the normal monthly contractual
      mortgage payment; or (2) for non-homestead, income-producing property, 75% of the
      gross rental income generated from the property. Under 11 U.S.C. § 1328(a)(1), Debtor
      will not receive a discharge of personal liability on these claims.

 Last Four Digits     Creditor                      Collateral Address       Adequate
 of Acct. No.                                                                Protection
                                                                             Payment




(d)   Claims Secured by Real Property or Personal Property to Which Section 506
      Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
      not apply to a claim secured solely by Debtor’s principal residence. A separate motion
      to determine secured status or to value the collateral must be filed. The secured
      portion of the claim, estimated below, shall be paid. Unless otherwise stated in Section E,
      the payment through the Plan does not include payments for escrowed property taxes or
      insurance.

 Last Four     Creditor    Collateral               Claim       Value     Payment      Interest
 Digits of                 Description/             Amount                Through      Rate
 Acct. No.                 Address                                        Plan




(e)   Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
      Debtor must file a separate motion under § 522 to avoid a judicial lien or a
      nonpossessory, nonpurchase money security interest because it impairs an exemption or
      under § 506 to determine secured status and to strip a lien.

                                                4
             Case 8:19-bk-06696-MGW          Doc 5     Filed 07/17/19    Page 5 of 9




 Last Four Digits of Acct.        Creditor                         Collateral Description /
 No.                                                               Address




(f)     Claims Secured by Real Property and/or Personal Property to Which Section 506
        Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
        The claims listed below were either: (1) incurred within 910 days before the petition date
        and secured by a purchase money security interest in a motor vehicle acquired for the
        personal use of Debtor; or (2) incurred within one year of the petition date and secured by
        a purchase money security interest in any other thing of value. These claims will be paid
        in full under the Plan with interest at the rate stated below.

 Last Four      Creditor            Collateral             Claim            Payment      Interest
 Digits of                          Description/           Amount           Through      Rate
 Acct. No.                          Address                                 Plan
 6731           Wells Fargo         2011 Lexus IS 250      $14,150.00       $267.03      5%
                Dealer Service
 0000           WS Badcock          Household goods        $3,689.01        $69.62       5%
                Corporation

(g)     Claims Secured by Real or Personal Property to be Paid with Interest Through the
        Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
        under the Plan with interest at the rate stated below.

 Last Four         Creditor       Collateral         Claim         Payment           Interest
 Digits of                        Description/       Amount        Through           Rate
 Acct. No.                        Address                          Plan




(h)     Claims Secured by Personal Property – Maintaining Regular Payments and Curing
        Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge of
        personal liability on these claims.

 Last Four           Creditor            Collateral           Regular            Arrearage
 Digits of Acct.                         Description          Contractual
 No.                                                          Payment



                                                 5
            Case 8:19-bk-06696-MGW           Doc 5    Filed 07/17/19     Page 6 of 9




(i)    Secured Claims Paid Directly by Debtor. The following secured claims are being made
       via automatic debit/draft from Debtor’s depository account and are to continue to be paid
       directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The
       automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
       codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
       intended to terminate or abrogate Debtor’s state law contract rights. Debtor will not
       receive a discharge of personal liability on these claims.

 Last Four Digits of Acct.        Creditor                         Property/Collateral
 No.




(j)    Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
       is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
       these creditors upon the filing of this Plan.

 Last Four Digits of Acct.        Creditor                         Collateral/Property
 No.                                                               Description/Address




(k)    Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
       payments to the following secured creditors. The automatic stay is terminated in rem as
       to Debtor and in rem and in personam as to any codebtor with respect to these creditors
       upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
       terminated nor abrogated. Debtor will not receive a discharge of personal liability on
       these claims.

 Last Four Digits of Acct.        Creditor                         Collateral
 No.                                                               Description/Address




 6.     LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
 shall disburse payments to creditors under leases or executory contracts prior to confirmation, as
 soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has
                                                6
           Case 8:19-bk-06696-MGW           Doc 5     Filed 07/17/19    Page 7 of 9



filed a proof of claim or Debtor or Trustee has filed a proof of claim for the secured
creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s payments
under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

(a)    Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       and Arrearages Cured Through the Plan. Debtor assumes the following
       leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows. If the claim of the lessor/creditor is not paid in full through the Plan, under 11
       U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
       claims.

 Last Four         Creditor/Lessor      Description of     Regular             Arrearage and
 Digits of Acct.                        Leased             Contractual         Proposed Cure
 No.                                    Property           Payment




(b)    Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       Directly by Debtor. Debtor assumes the following lease/executory contract claims that
       are paid via automatic debit/draft from Debtor’s depository account and are to continue to
       be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
       debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and in
       personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
       Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
       Debtor will not receive a discharge of personal liability on these claims.

 Last Four Digits of Acct.       Creditor/Lessor                  Property/Collateral
 No.




(c)    Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
       Property. Debtor rejects the following leases/executory contracts and will surrender the
       following leased real or personal property. The automatic stay is terminated in rem as to
       Debtor and in rem and in personam as to any codebtor as to these creditors and lessors
       upon the filing of this Plan.




                                                7
            Case 8:19-bk-06696-MGW           Doc 5   Filed 07/17/19     Page 8 of 9




 Last Four Digits of       Creditor/Lessor                     Property/Collateral to be
 Acct. No.                                                     Surrendered




 7.    GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the
above referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan.
The estimated dividend to unsecured creditors shall be no less than zero.

D.     GENERAL PLAN PROVISIONS:

       1.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
              securing such claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the
              creditor’s proof of claim or other amount as allowed by an Order of the
              Bankruptcy Court.

       3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
              property of the estate shall not vest in Debtor until the earlier of Debtor’s
              discharge or dismissal of this case, unless the Court orders otherwise. Property of
              the estate

              (a) ___x____ shall not vest in Debtor until the earlier of Debtor’s discharge or
              dismissal of this case, unless the Court orders otherwise, or

              (b) _______ shall vest in Debtor upon confirmation of the Plan.

       4.     The amounts listed for claims in this Plan are based upon Debtor’s best estimate
              and belief and/or the proofs of claim as filed and allowed. Unless otherwise
              ordered by the Court, the Trustee shall only pay creditors with filed and allowed
              proofs of claim. An allowed proof of claim will control, unless the Court orders
              otherwise.

       5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
              distributions. The actual distributions may vary. If the summary or spreadsheet
              conflicts with this Plan, the provisions of the Plan control prior to confirmation,
              after which time the Order Confirming Plan shall control.

       6.     Debtor shall timely file all tax returns and make all tax payments and deposits
              when due. (However, if Debtor is not required to file tax returns, Debtor shall
              provide the Trustee with a statement to that effect.) For each tax return that
              becomes due after the case is filed, Debtor shall provide a complete copy of the

                                               8
             Case 8:19-bk-06696-MGW          Doc 5     Filed 07/17/19    Page 9 of 9




                tax return, including business returns if Debtor owns a business, together with all
                related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
                Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
                Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
                payments. Debtor shall not instruct the Internal Revenue Service or other taxing
                agency to apply a refund to the following year’s tax liability. Debtor shall not
                spend any tax refund without first having obtained the Trustee’s consent or
                Court approval.


E.      NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set out in
this section are deemed void and are stricken.




                                       CERTIFICATION

        By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan contains
no additional or deleted wording or nonstandard provisions other than any nonstandard
provisions included in Section E.

SIGNATURE(S):

/s/ Thomas Mincey
Thomas Mincey, Debtor                                        Dated: 7/17/2019


/s/ Yvette Battle-Mincey
Yvette Battle-Mincey, Debtor                                 Dated: 7/17/2019


The Beacon Law Firm

/s/ June Nguyen                                              Dated: 7/17/2019
June Nguyen
Florida Bar No.
Attorney for Debtors




Uniform Plan as of 03/01/2019

                                                 9
